Citation Nr: 0022231	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  95-07 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a seizure disorder, 
claimed as residual to a head injury.

3. Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1964 to February 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The RO, in pertinent 
part, denied claims of entitlement to service connection for 
a head injury, for a concussion, for a seizure disorder, for 
a back disorder, and for rashes, claimed as secondary to 
Agent Orange.  The veteran disagreed with those determination 
in November 1994, and a statement of the case was issued in 
January 1995.  The veteran filed a timely substantive appeal 
in February 1995.  During the course of this appeal, the 
claims file has been transferred to the Indianapolis, 
Indiana, RO.

The Board notes that, at the same time the veteran submitted 
the claims on appeal, he also sought service connection for 
PTSD, and service connection for that disability was awarded 
in February 1999.  The veteran has disagreed with the 10 
percent evaluation assigned for that disability, but there is 
no record that he has submitted a substantive appeal as to 
that issue.  That issue is not before the Board for appellate 
review at this time.


The veteran's claim of entitlement to service connection for 
a skin disorder is addressed in the REMAND appended to this 
decision.


FINDINGS OF FACT

1.  The medical evidence and opinions of record establish a 
well-grounded claim of entitlement to service connection for 
a back disorder.

2.  The medical evidence establishes that the veteran does 
not have a seizure disorder or other neurologic disability as 
a result of a head injury claimed as incurred in service.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for a back disorder.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

2.  The veteran did not incur a seizure disorder in service 
or as a residual of a head injury claimed as incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a back disorder as a 
result of a fall in service and a seizure disorder as a 
residual of a head injury in service.  Compensation will be 
paid to any veteran disabled by disease or injury incurred in 
or aggravated by active military service, who was discharged 
or released under conditions other than dishonorable from the 
period of service in which the disease or injury was 
incurred, provided the disability is not the result of the 
person's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  In order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

The first step in reviewing a claim for service connection is 
to determine whether the veteran has presented a well-
grounded claim.  In this regard, the veteran bears the burden 
of submitting sufficient evidence to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

1.  Claim for Service Connection for Back Disorder

The veteran's service medical records reflect that he slipped 
from an airplane ladder in December 1965, twisting his back.  
He sought treatment for back pain, and was hospitalized in 
April 1966.  The final diagnosis was strain, ligaments of 
lumbosacral joint.  The veteran still had back pain in June 
1966, and his restricted profile, use of a bed board, and 
conservative therapy were continued for another six months.  
In January 1967, his chronic lumbosacral strain was 
asymptomatic.  A complaint of back pain was noted in October 
1968.  CVA (costovertebral angle) back pain was noted in 
April 1970, and probable back strain was diagnosed.  The 
veteran's spine and musculoskeletal system were described as 
normal on separation examination conducted in January 1972.  
The physician noted on the veteran's history that the veteran 
described recurrent back pain, with some pain after sitting 
for long periods of time, but had not required 
hospitalization since 1966 for any back disorder.

Private clinical records dated in July 1993 include the 
veteran's description of a fall and service in 1966 in which 
he injured his back, at a time when he was seeking treatment 
for disorders unrelated to the back.

VA radiologic examination of the spine in July 1994 disclosed 
mild degenerative changes in the cervical spine and mild 
degenerative disc disease in the thoracic and lumbar spine.  
On VA examination conducted in September 1994, the examiner 
commented that radiologic examination conducted in July 1994 
showed mild degenerative changes of the thoracic and lumbar 
spines and degenerative changes of the cervical spine with 
central canal narrowing in the cervical spine on MRI 
examination.  Range of motion was to 85 degrees of forward 
flexion, and to 45 degrees of extension and of lateral 
flexion.  There was no evidence of pain on motion.  His 
posture was normal.  His gait showed a right-sided limp.  

On VA examination conducted in March 1997, the examiner 
concluded that the veteran had a mild chronic low back 
strain, which "by history" dated back to in-service 
injures, and mild degenerative disc disease of the cervical 
spine, which "may be related to earlier trauma."

Based on the foregoing, the Board finds that there is 
competent medical evidence that the veteran suffers from a 
current back disorder or disorders which may be related to 
his period of active military service.  The Board finds that 
this evidence is sufficient to render the claim plausible and 
capable of substantiation.  Therefore, the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498, 505-06 (1995).  The Board also notes 
that such a finding does not go to the merits of the claim, 
but rather to the threshold burden which the veteran must 
satisfy pursuant to 38 U.S.C.A. § 5107.  

As the claim is well grounded, the VA has a duty to assist 
under 38 U.S.C.A. § 5107(a) before adjudicating the merits of 
the claim.  For the reasons set forth in the REMAND appended 
to this decision, the Board finds that further development 
must be accomplished by the RO before the Board may consider 
the merits of the veteran's claim of entitlement to service 
connection for a back disorder.

2.  Claim for Service Connection for a Seizure Disorder

During his January 1997 personal hearing, the veteran 
testified that he suffered two falls in service, one in 1965, 
one in April 1996.  He testified that he must have been 
unconscious after the fall sustained in April 1966, because 
he woke up four hours later in the hospital.  After that, he 
had headaches and blurred vision.  He testified that he 
continued to have those episodes throughout the years, 
although he did not have a seizure until 1993.  

The Board notes that the clinical records for the veteran's 
April 1966 hospitalization have not been located, although 
the administrative discharge sheet associated with the 
service medical records establishes that the veteran was 
hospitalized in April 1966.  Therefore, the Board accepts as 
true the veteran's description of the clinical events of that 
hospitalization.

The veteran's spouse testified, at the veteran's personal 
hearing in January 1997, that the veteran had suffered brain 
damage when he had seizures, and the veteran therefore had 
short-term memory loss and cognitive disabilities as a result 
of his head injury, a shear injury, in service.  

Private clinical records dated in April 1993 reflect that the 
veteran was treated for a seizure manifested by tonic-clonic 
activity involving the right upper extremity.  At that time, 
the veteran reported no previous history of seizures or 
syncope, although he had been having lapses of memory over 
the last few weeks.  He had sought treatment for those 
symptoms, which were attributed to stress.  An EEG 
(electroencephalogram) conducted in June 1993 was consistent 
with a seizure disorder.  

July 1993 private medical records reflect that the veteran 
was admitted for difficulty achieving control of seizures.  
February 1994 VA clinical records reflect that medications 
used to control epileptic seizures were not effective.  
Organic and functional causes were considered, as the 
etiology of the veteran's neurologic symptoms was unknown.  
Lesions in the spine and in the brain were disclosed on 
diagnostic examinations, and were evaluated, but were found 
not to be malignant.

Clinical notes dated in February 1994 reflect that one 
neurologist thought that the veteran's in-service head injury 
caused his seizures and memory problems, but another treating 
physician concluded that the veteran's seizures and memory 
loss were unrelated to the head injury.  A treatment note 
reflects that, when the veteran's wife was informed of the 
opinion that the veteran's current neurologic problems were 
unrelated to his in-service head injury, she became very 
angry.

VA treatment notes dated in December 1994 reflect that 
medications for control of epilepsy had been discontinued, 
based on the assessment that the veteran's neurologic 
problems were pseudoseizures.  He had been seizure-free in 
the past month.  

VA clinical records dated in January through April 1995 
reflect continuing evaluations.  March 1995 treatment record 
reflect that the lower extremity neurologic symptoms, 
including decreased deep tendon reflexes, were though to be 
due to a back disorder.  An April 1995 treatment note 
reflects that the veteran was advised that the questions as 
to whether there was a medical cause of the veteran's 
neurologic symptoms "must [ ] be settled" before a plan for 
psychiatric care could be adopted.  

On VA examination conducted in March 1997, the examiner noted 
review of the veteran's records, with the discharge summary 
from the most recent VA hospitalization, in October 1996, 
reflecting a diagnosis of pseudoseizures, and CT scan showing 
a right parietal operculum lesion, which could be consistent 
with a cavernous angioma or an old injury.  However, it was 
felt that the right parietal defect was, in fact, not related 
to the veteran's current neurologic problems, because it was 
inconsistent with the current symptoms.  

Examination, including neuropsychological testing during VA 
hospitalization in May 1997, resulted in a conclusion that 
the veteran's neurologic symptoms were of psychological 
origin, unrelated to a head injury.  VA clinical records 
dated in July 1997 through October 1997 and VA examination 
conducted in March 1998 reflect a continuing diagnosis of 
pseudoseizures, with additional diagnoses of psychiatric 
disorders, including post-traumatic stress disorder and 
depression.  None of the most recent medical evidence or 
opinions includes a diagnosis of a seizure disorder.  The 
Board notes, for purposes of information only, and without 
reliance thereon, that pseudoseizures, or non-epileptic 
seizures, are defined as psychogenic seizures.  STEDMAN'S 
MEDICAL DICTIONARY 1454 (26th ed. 1995).

The veteran's claim that he has a seizure disorder is well-
grounded, as there is medical evidence that, at least 
initially, a seizure disorder was diagnosed.  There is also 
medical evidence which reflects that the veteran has a right 
parietal operculum lesion, which could be consistent with a 
cavernous angioma or an old injury, described in the medical 
evidence as a "shear" type of injury.  However, the 
preponderance of the medical evidence reflects that, although 
the veteran's neurologic symptoms were first diagnosed as a 
seizure disorder, those symptoms were found, on evaluation, 
to be of non-epileptic origin.  Rather, some neurologic 
symptoms were found to be due to a back disorder, and other 
symptoms are currently diagnosed as pseudoseizures.  

The preponderance of the medical evidence establishes that, 
although the veteran has a parietal lesion which might be 
related to a shear injury incurred in service, that area of 
injury is not etiologically related to a current diagnosis, 
disorder, or disability.  

The preponderance of the evidence establishes that the 
veteran does not have a seizure disorder, claimed as a 
residual of a head injury incurred in service.  Therefore, 
service connection for a seizure disorder cannot be granted.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has also considered whether there is medical 
evidence that the veteran has a current disability due to a 
right parietal operculum lesion, which the medical evidence 
establishes may be a residual of a head injury incurred in 
service.  However, the preponderance of the medical evidence 
establishes that the veteran has no current disability 
related to this finding, so service connection for a 
disability residual to a head injury incurred in service may 
not be granted on this basis.  Id.

The preponderance of the medical evidence is against a 
finding that the veteran currently has a seizure disorder 
incurred in service or disability due to residuals of a head 
injury incurred in service.  Because the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(a) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.


ORDER

The claim of entitlement to service connection for a back 
disorder is well-grounded, and, to this extent only, the 
appeal is granted.

Entitlement to service connection for a seizure disorder, 
claimed as residual to a head injury, is denied.


REMAND

As discussed above, the veteran has established a well-
grounded claim of entitlement to service connection for a 
back disorder.  Further development is required in order to 
adjudicate the claim on the merits.  In particular, required 
development includes, but is not limited to, obtaining 
medical evidence clarifying the diagnosis of any and all back 
disorders present, obtaining clarification of whether the 
veteran intended his claim for a back disorder to include all 
spinal disorders present, and obtaining medical opinion as to 
the likelihood, for each back disorder present, that the 
particular disorder is related to the veteran's service.  

The medical evidence of record relevant to the veteran's 
claim of entitlement to service connection for a skin 
disorder is ambiguous.  The medical evidence reflects VA 
treatment of tinea manus (tinea of the hand) in April, May, 
and November 1994, but there is no discussion of chronicity, 
continuity, or history of that disorder.  On VA examination 
in September 1994, the veteran reported recurrent skin 
lesions on the buttocks, but did not report a history of 
tinea.  Folliculitis was diagnosed, but there were no 
findings as to tinea.  On VA examination in March 1997, the 
examiner stated that there was no evidence of tinea on the 
hands or wrists or anywhere on the body, but assigned a 
diagnosis of "tinea manus, mild, intermittent, with 
exacerbation about every six months," requiring two weeks of 
topical antifungals.  The examiner then stated that the 
veteran dated this disorder back to his time in service.  It 
is unclear whether the examiner based the assigned diagnosis 
entirely on history as related by the veteran, or whether the 
examiner also considered such evidence as service or post-
service medical records, or whether there was some clinical 
finding underlying the conclusion despite the lack of current 
tinea symptomatology.  

The Board is unable to determine from the examination report 
as written whether the assigned diagnosis was based solely on 
history provided by the veteran, in which case the claim 
would not be well-grounded, or whether the examiner 
considered some other evidence or factor, in which case the 
Board would consider the claim well-grounded.  Given the 
recent discussion of the Federal Circuit Court of Appeal as 
to the development required prior to a determination as to 
whether a claim is well-grounded, the Board finds that 
additional medical examination is required in this case 
before the final factual determination as to well-
groundedness may be made in this case.  Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000). 

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should obtain the records of 
any VA treatment of the skin or of the 
back from March 1997 to the present.  The 
veteran should be asked whether there is 
other relevant, non-VA clinical 
information, and the RO should attempt to 
obtain any relevant information 
identified.  

2.  In addition, the veteran should be 
provided the opportunity to submit 
additional evidence in support of his 
assertion that his skin disorder(s) and 
back complaints have been continuous and 
chronic since service.  In particular, 
the RO should again attempt to obtain any 
records of the relevant foreign treatment 
or employment medical information through 
the veteran's employer, KLM, in the 
Netherlands, and should advise the 
veteran of alternative types of evidence, 
such as insurance medical examinations, 
pharmacy records, prescriptions, 
photographs, and the like that may be 
used to establish continuity and 
chronicity of his disorders.  

3.  The RO should ask the veteran to 
clarify whether his claim for service 
connection for a back disorder is 
intended to be limited to a low back 
disorder or whether the veteran wishes to 
claim entitlement to service connection 
for any and all back disorders currently 
present.

4.  Upon completion of the requested 
development, the veteran should be 
scheduled for a VA rating examination to 
determine whether he has a current back 
disorder.  All indicated tests and 
studies should be performed.  The 
examiner is specifically requested to 
identify each back disorder/diagnosis 
present at each level of the back.  The 
examiner should review the service 
medical records and all post-service 
evidence relevant to the claim of 
entitlement to service connection for a 
back disorder.  The examiner should then 
provide an opinion, as to each diagnosis 
and each level of the back, after review 
of service medical records and all post-
service evidence relevant to the claim of 
entitlement to service connection for a 
back disorder, as to whether it is at 
least as likely as not that current 
disorder was incurred in service or as a 
result of injury incurred in service.  In 
this regard, the examiner should be 
provided with the veteran's claims folder 
for review in advance of the scheduled 
examination.  The report of the 
examination should include a complete 
rationale for all opinions expressed.

5.  Upon completion of the requested 
development, the veteran should also be 
scheduled for a VA examination to 
determine whether he currently has a skin 
disorder, and, if so, the examiner should 
provide as opinion as to whether it is at 
least as likely as not that a current 
skin disorder was incurred in or as a 
result of the veteran's military service.  
All indicated tests and studies should be 
performed.  The examiner is specifically 
requested to identify each skin 
disorder/diagnosis present.  The examiner 
should review the service medical records 
and all post-service evidence relevant to 
the claim of entitlement to service 
connection for a skin disorder.  In this 
regard, the examiner should be provided 
with the veteran's claims folder for 
review in advance of the scheduled 
examination.  The report of the 
examination should include a complete 
rationale for all opinions expressed.

6.  The RO should then adjudicate the 
claims of entitlement to service 
connection for a back disorder and a skin 
disorder, taking into account all 
relevant statutes and regulations.  If 
any determination remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond prior 
to referring the case back to the Board 
for further action.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 


- 13 -


